DETAILED ACTION

This Office action is a reply to the amendment filed on 9/20/2022 and RCE filed on 10/6/2022. Currently, claims 2-10, 12-13, 15-17, 19-20 and 23-28 are pending. Claims 4-10, 12-13 and 15-17 have been withdrawn. Claims 1, 11, 14, 18, 21-22 have been cancelled. Therefore, claims 2-3, 19-20 and 23-28 are under consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/20/2022 and 10/6/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 6447872).
Claim 2, Larson teaches a joint support comprising:
an elongate layered structure (10; Fig. 1) including a length (length of 1; Fig. 1) that extends from a first end to a second end (first and second ends of 10; Fig. 1), an inside surface (inside surface of 10; Fig. 1), and an outside surface (outside surface of 10; Fig. 1), the elongate layered structure comprising:
a support strip 11 that extends from the first end to the second end (Fig. 1), the support strip including an inside surface (inside surface of 11; Fig. 1), an outside surface (outside surface of 11; Fig. 2), and first and second elongate flanges (each labeled 12; Fig. 1), each of the first and second elongate flanges having a width that extends from an inner edge to an outer edge (Fig. 1), wherein each flange of the first and second elongate flanges includes apertures therethrough 16, each aperture having a width that extends laterally across the width of the respective flange (Fig. 1); and
an outer facing sheet (20; Fig. 1) disposed on the outside surface of the support strip (Fig. 1), and covering the apertures of the support strip (“over the entirety of the at least one of said inside or outside surfaces of said flanges”; claim 1; Fig. 1), the outer facing sheet being configured to receive a layer of joint compound thereon (col. 2, lines 38-42).
Larson does not explicitly teach the width of each of the apertures extending laterally across at least 50% of the width of a respective one of the first and second elongate flanges.
However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try merging or combining apertures together such that the apertures are larger, having a width that extends laterally across at least 50% of the width of a respective one of the first and second elongate flanges, with the reasonable expectation of further reducing the material used to form the joint support, using known techniques with no respective change in function, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 3, Larson teaches all the limitations of claim 2 as above, but does not teach wherein the width of each aperture is at least 20 mm. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try changing the size of the apertures to have a width of at least 20 mm, with the reasonable expectation of further reducing the material used to form the joint support, using known techniques with no respective change in function, since such a modification would have involved a mere change in size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.)
Claim 20, Larson further teaches wherein each aperture of the group of apertures is non-polygonal in shape (col. 2, lines 26-28; Fig. 1).
Claims 23-24, Larson teaches all the limitations of claim 2 as above. Larson does not explicitly teach wherein each aperture of the group of apertures has a width that extends laterally across at least 65% or 75% of the width of a respective one of the first and second elongate flanges. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the apertures having a width that extends laterally across at least 65% or 75% of the width of a respective one of the first and second elongate flanges, with the reasonable expectation of further reducing the material used to form the joint support, using known techniques with no respective change in function, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 25 and 26, Larson teaches all the limitations of claim 2 as above. Larson does not explicitly teach wherein the width of each aperture of the group of apertures is at least 25mm or 40mm. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the apertures each having a width of at least 25mm or 40mm, with the reasonable expectation of reducing the material used to form the joint support, using known techniques with no respective change in function, since such a modification would have involved a mere change in size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 6447872) in view of Loscuito (US 5246775).
Claim 19, Larson teaches all the limitations of claim 2 as above, but is silent as to each aperture of the group of apertures being spaced a uniform distance from the other apertures of the group of apertures along a length of the first and second elongate flanges. However, Loscuito teaches apertures of a group of apertures being spaced a uniform distance from the other apertures of the group of apertures along a length of first and second elongate flanges (Loscuito claim 1; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the spacing of apertures such that each aperture of the group of apertures is spaced a uniform distance from the other apertures of the group of apertures along a length of the first and second elongate flanges, with the reasonable expectation of uniformly distributing the finishing material, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 6447872) in view of Ciuperca (US 8966845).
Claims 27-28, Larson teaches all the limitations of claim 2 as above. Larson is silent as to the outer facing sheet being formed from a fibrous polymer material, comprising a nylon ribbon. However, Ciuperca teaches [claim 27] a sheet formed from a fibrous polymer material (col. 9, lines 55-65), [claim 28] wherein the sheet comprises a nylon ribbon (note that the sheet is formed as a webs or meshes which constitutes a ribbon under the broadest reasonable interpretation as exceedingly broadly claimed col. 9, lines 55-65). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the outer facing sheet from a fibrous polymer material comprising nylon ribbon, with the reasonable expectation of utilizing known, readily available materials to form the outer facing sheet, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 6447872) in view of Cacossa et al. (US 5839241) (‘Cacossa’).
Claim 27, Larson teaches all the limitations of claim 2 as above. Larson is silent as to the outer facing sheet being formed from a fibrous polymer material. However, Ciuperca teaches a sheet formed from a fibrous polymer material (col. 1, lines 62-66). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the outer facing sheet from a fibrous polymer material comprising nylon ribbon, with the reasonable expectation of utilizing known, readily available materials to form the outer facing sheet, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 6447872) in view of Gallucci (US 5254387).
Claim 28, Larson teaches all the limitations of claim 2 as above. Larson is silent as to the outer facing sheet being formed from nylon ribbon. However, Galluci teaches a sheet formed from nylon ribbon (note that the woven, web-like mesh layer constitutes a ribbon under the broadest reasonable interpretation as exceedingly broadly claimed 4, lines 59-63). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the outer facing sheet from a fibrous polymer material comprising nylon ribbon, with the reasonable expectation of utilizing known, readily available materials to form the outer facing sheet, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
The drawing objection in the previous Office action filed on 4/12/2022 has been rendered moot by the cancellation of claim 22.
Rejection of claims 2-3, 20 and 23-26 under 35 U.S.C. 103 as being unpatentable over Larson (US 6447872).
Re claim 2, applicant argues that increasing the aperture size would allegedly cause the claimed joint support to function differently. As noted in the advisory action filed on 10/6/2022, larger apertures would nonetheless still accept the joint compound/finishing material that would likewise still be held in place and prevented from oozing out by the outer facing sheet placed on the outer surface thereof. Thus, such a change in size would not cause a change in function and one of ordinary skill in the art would not recognize it as such.
Claims 3, 20 and 23-26 depend from claim 2 and thus stand or fall with claim 2.
Rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Larson (US 6447872) in view of Loscuito (US 5246775).
Claim 19 depends from claim 2 and thus stands or falls with claim 2 as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635